Citation Nr: 0401046	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  99-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 based on entitlement to a total 
disability rating for a continuous period of at least 10 
years prior to death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had periods of active duty service of more than 
21 years ending with his honorable discharge in April 1967.  
He died in July 1998.  The appellant is the veteran's 
windowed spouse.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by a Department of Veterans Affairs (VA) Regional 
Office (RO).  A notice of disagreement was received in April 
1999, a statement of the case was issued in July 1999, and a 
timely substantive appeal was received in August 1999.  
Although the statement of the case also included the issues 
of service connection for cause of death and for Chapter 35 
educational benefits, the appellant indicated in a June 2002 
letter that she was only appealing the issue of entitlement 
to DIC under 38 U.S.C.A. § 1318. 


FINDINGS OF FACT

1.  The veteran died in July 1998, at the age of 76 years.

2.  During his lifetime, the veteran was service connected 
for chronic brain syndrome due to trauma, evaluated as 50 
percent disabling from February 1968; chronic low back 
syndrome, evaluated as 20 percent disabling from September 
1991; a disfiguring parietal scar, evaluated as 10 percent 
disabling from February 1968; and a gunshot wound to the left 
thigh, an appendectomy scar, chondromalacia patella of the 
left and right knees, all evaluated as noncompensable.  The 
combined rating for the service-connected disabilities was 60 
percent, effective from February 1968.




CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
based on entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to DIC based on hypothetical entitlement of the 
veteran to a total disability rating for a continuous period 
of at least 10 years prior to death.  She asserts that the 
veteran's medical records show numerous service-connected 
disabilities that were incurred in service.  She argues that 
if he had filed a claim for such disabilities, service 
connection would have been granted, and he likely would have 
had a 100 percent rating for ten years prior to his death.  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the record, the Board finds that there has 
been substantial compliance with both the notice and the 
assistance provisions set forth in the new law and 
regulation.  In a March 2003, the appellant was effectively 
furnished notice of the types of evidence necessary to 
substantiate her claim as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Moreover, the statement of the case 
and supplemental statement of the case clearly set forth the 
reasons that her claim had not been allowed.  In other words, 
she has been furnished notice of what evidence is lacking to 
prevail with her claim.  The appellant has also been notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to the benefits sought.  The 
discussions in the rating decision, statement of the case and 
supplemental statement of the case have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

With regard to the assistance requirements of VCAA, the Board 
notes that the record includes service medical records as 
well as all records associated with the veteran's service 
connection claims over the years.  VA and private medical 
records pertinent to the veteran's claims during his lifetime 
are also of record as well as medical records and statements 
regarding his overall disability status.  The RO has 
contacted the Social Security Administration, but that agency 
has reported that the veteran's records were destroyed with 
the passage of time, although the agency did verify that the 
veteran began receiving disability benefits in 1969.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  In this regard, the appellant indicated in a 
February 2003 letter that she did not have any additional 
information to submit.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

The Board sees no areas in which further development is 
needed.  The VA has essentially met the requirements of the 
VCAA, and there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92.  Accordingly, the Board will 
proceed with the adjudication of the appellant's claim.  

As noted in the introduction, the appellant's claim for DIC 
benefits based on the cause of the veteran's death was denied 
by the RO, and the appellant has indicated that she was not 
appealing that determination.  As an alternative to 
establishing service connection for the cause of the 
veteran's death, a surviving spouse may establish entitlement 
to DIC in the same manner as if the veteran's death were 
service connected where it is shown that the veteran's death 
was not caused by his own willful misconduct and he was in 
receipt of (or but for receipt of military retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling if: (1) the disability was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 years or more immediately preceding 
death; (2) the disability was continuously rated totally 
disabling by a schedular or unemployability rating from the 
date of discharge or release from active service for a period 
of not less than five years immediately preceding death; or 
(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
as totally disabling for a period of not less than one year 
immediately preceding death. 38 U.S.C.A. § 1318 (West 2002).  
None of these criteria are met in this case. 

During his lifetime, the veteran did not submit a claim for a 
total disability evaluation.  The veteran died in July 1998, 
at the age of 76 years.  During his lifetime, the veteran was 
service connected for chronic brain syndrome due to trauma, 
evaluated as 50 percent disabling from February 1968; chronic 
low back syndrome, evaluated as 20 percent disabling from 
September 1991; a disfiguring parietal scar, evaluated as 10 
percent disabling from February 1968; and a gunshot wound to 
the left thigh, an appendectomy scar, chondromalacia patella 
of the left knee and right knee, all evaluated as 
noncompensable.  The combined rating for the service-
connected disabilities was 60 percent.

The appellant's essential argument is that the veteran should 
have been rated as 100 percent disabled for service-connected 
disability for at least ten years prior to his death.  
Statements clearly indicate the veteran was receiving 
benefits from the Social Security Administration (SSA) for a 
number of years.  Additionally, a January 1999 statement from 
B.L.J., M.D., indicates that the veteran was unemployable for 
greater than ten years prior to his death.  However, 
regardless of the appellant's contentions, the record does 
not show that the veteran was rated 100 percent for service-
connected disability for the ten years prior to his death. 

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised during 
the course of this appeal.  The prior version of § 3.22 had 
stated that DIC benefits would be provided when a veteran 
"was in receipt of or for any reason . . . was not in 
receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphases added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2002).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to DIC 
benefits by defining the "entitled to receive" language as 
follows:

"[E]ntitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because:
 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation 
due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to continued 
payments based on a total service-connected 
disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 

38 C.F.R. § 3.22(b) (emphasis added).

The recent change effectively ends the concept of 
"hypothetical" entitlement.  In this regard, the appellant 
has never raised the issue of CUE in a prior rating action 
and the issue of CUE in a prior rating action is not before 
the Board at this time. 

The Board notes here that the validity of 38 C.F.R. § 3.22 
was challenged in National Organization of Veterans' 
Advocates v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  In that case, the United States Court 
of Appeals for the Federal Circuit held that the regulation 
was interpretive, not substantive.  The regulatory changes 
reflected VA's conclusion that VA has never been authorized, 
or had the authority, under section 1318 to award DIC 
benefits where the veteran merely had hypothetical, as 
opposed to actual, entitlement to compensation.  See 65 Fed. 
Reg. 3388-3392 (Jan. 21, 2000).  Therefore, the Board finds 
that entitlement to section 1318 DIC benefits cannot be 
established by way of hypothetical entitlement, no matter 
when the claim was filed.  See also National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 based on 
entitlement to a total disability rating for a continuous 
period of at least 10 years prior to death is not warranted.  
The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



